WADE, District Judge.
It appears that the applicant was under the age of 21 years when he filed his petition for naturalization. It is now objected by the representative of the Bureau of Naturalization that *736naturalization cannot be granted, for the reason that the law does not permit a petition to be filed until applicant has reached the age of 21 years. It appears that the petition was filed June 27, 1917; his declaration of intention having been filed April 3, 1915. At the time the petition was filed the applicant was aged 20 years 6 months and 10 days. The petition was set for hearing on November 28, 1917, upon which date applicant was still a minor. The court continued the hearing to December 18, 1917.
While the statutes do not in express language provide that the petition for naturalization cannot be filed by a minor, a review of the legislation by Congress upon this subject convinces me that it was not contemplated that the grave act of petitioning for citizenship should be permitted during minority. There is much force in the following language by Judge Dandis in Re Spitzer (C. C.) 160 Fed. 137:
“Congress seems to have declared its will that no step, looking to the acquisition of citizenship in the United States, shall be taken by a person of alien birth prior to the attainment of his majority, on the theory that the abdication by an individual of allegiance to one sovereign and the undertaking of allegiance to another are acts of such grave solemnity that they should be performed only by persons of mature judgment.”
While this statement was not made with reference to present existing statutes, it well expresses sound considerations which cannot be overlooked in construing the present law. A declaration of intention may be filed by an alien after he has reached the age of 18 years; but no specific age is fixed for filing a petition. But in view of all legislation, and in view of the construction of the law by the Bureau of Naturalization (which in case of doubt is entitled to some consideration), and in view of the wise suggestions of Judge Dandis, above quoted, I hold that a petition for naturalization, filed by a person under age of 21 years, is void.